          Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:07-cr-00088-BLW-2

          Plaintiff,                         MEMORANDUM DECISION
                                             AND ORDER
           v.

 RAMIRO PIMENTEL-GARCIA,

          Defendant.



                                INTRODUCTION

      Before the Court is Ramiro Pimentel-Garcia’s motion pursuant to

§ 3582(c)(1)(A)(i) for compassionate release. (Dkt. 440.) The government opposes

the motion. (Dkt. 443.) For the reasons discussed below, the Court denies the

motion.

                                 BACKGROUND

      On February 21, 2008, Pimentel-Garcia was found guilty after a jury trial of

conspiracy to possess/distribute a controlled substance; multiple counts of

possession with intent to distribute methamphetamine; and use of a communication

facility. The Presentence Investigation Report noted that the conspiracy began on

or before July 28, 2004, and continued through April 4, 2007, and that Pimentel-



MEMORANDUM DECISION AND ORDER - 1
          Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 2 of 8




Garcia was one of two key members of a multi-member organization that was

involved in the distribution of methamphetamine. This organization was

transporting multi-pound quantities of methamphetamine—between 10 and 15

pounds every one or two weeks—from California to Idaho for distribution in

eastern Idaho, Montana, and Wyoming.

      On June 5, 2008, the Court sentenced Pimentel-Garcia to 300 months of

incarceration. (Dkts. 287, 288.) Pimentel-Garcia’s sentence was subsequently

reduced to 262 months following a change in the U.S.S.G. drug guidelines. (Dkt.

435.) Pimentel-Garcia is currently incarcerated at FCI Butner Low and his

projected release date is November 9, 2025. See https://www.bop.gov/inmateloc/

(last accessed Jan. 6, 2021).

      Pimentel-Garcia is 67 years old. He contends that he suffers from the

following medical conditions: constipation. Lumbago, anemia, bladder neck

obstruction, hypertension, sciatica, esophageal reflux, structure or kinking of

ureter, urethral stricture, nerve pain, neuralgia neuritis, radiculitis, neck pain,

cervicalgia, allergic rhinitis, hyperlipidemia, and a history of prostate/colon cancer.

(Dkt. 440.) Pimentel-Garcia’s medical records generally support his contention.1



      1
          The Court did not locate any indication in the provided medical records regarding the
(Continued)



MEMORANDUM DECISION AND ORDER - 2
         Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 3 of 8




(Dkt. 440 at 7.)

       Pimentel-Garcia also represents in his reply brief that he was infected with

COVID-19 in June 2020, that this infection required his hospitalization, and that

this infection has left him in severe pain requiring additional pain management

medication. (Dkt. 444.) Although he has not provided medical records supporting

these contentions, the Court will assume, for purposes of his motion, that his

representations are true and would be supported by his medical records.

                                   LEGAL STANDARD

       Pimentel-Garcia seeks compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). To grant compassionate release, a district court must, as a

threshold matter, determine whether a defendant has exhausted his or her

administrative remedies. Id. If the exhaustion requirement is met, the court must

consider the 18 U.S.C. § 3553(a) factors. Id. Then the Court may grant

compassionate release only if the defendant shows that “extraordinary and

compelling reasons warrant such a reduction,” and the reduction is “consistent with

applicable policy statements” issued by the U.S. Sentencing Commission. Id.;




contention that Pimental-Garcia has a history of prostate/colon cancer. (See Dkt. 440 at 7.)
Assuming that he does have such a history, that history is insufficient, on its own or combined
with his other conditions and the COVID-19 pandemic, to establish extraordinary and
compelling reasons justifying compassionate release.



MEMORANDUM DECISION AND ORDER - 3
       Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 4 of 8




United States v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019). The

defendant bears the burden of establishing that extraordinary and compelling

reasons exist to justify compassionate release. See United States v. Greenhut, 2020

WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135

F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Pimentel-Garcia has submitted information indicating that he has exhausted

his administrative remedies (Dkt. 440), and the Government’s opposition confirms

that he has done so (Dkt. 443.) More than thirty days have passed since the denial

of Pimentel-Garcia’s appeal from the Warden’s denial of compassionate release.

Thus, Pimentel-Garcia’s motion is ripe for the Court’s review.

      The Court finds that the § 3553(a) factors do not support a sentence

reduction. As set forth above, Pimentel-Garcia was one of two key actors in a

conspiracy that trafficked significant quantities of methamphetamine in eastern

Idaho, Montana, and Wyoming. In sentencing Pimentel-Garcia to 300 months of

incarceration, which was later reduced due to a change in the U.S.S.G. drug

guidelines, the Court recognized the seriousness of his offense conduct. The Court

finds that the seriousness of his conduct shows that he continues to pose a risk of

danger to the community.

      Pimentel-Garcia contends that he should be released under the First Step Act


MEMORANDUM DECISION AND ORDER - 4
           Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 5 of 8




in light of his years in prison, age, illnesses, and other debilitating conditions.

       While the Court considers post-sentencing developments as they relate to the

§ 3553(a) factors, Pimentel’s age, illnesses, and years in prison2 do not outweigh

the need for the sentence imposed. Further, the Court cannot find that he does not

pose a danger to society if released.

       As to COVID-19, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.” United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020). Although an inmate who presents one or

more risk factors, as confirmed by medical records, that places the inmate at higher

risk if infected by COVID-19, and who may not recover from that condition, may

rise to the level of “extraordinary and compelling reasons” for release, Pimentel-

Garcia has not made that showing here.

       Pimentel-Garcia has hypertension, as confirmed by his medical records. This

condition is being managed by his primary care provider team and is considered to

be stable. (See Dkt. 440 at 7-8.) Further, hypertension is not among the conditions



       2
         Pimentel-Garcia has served more than 50% of his sentence. However, more than five
years remain before his estimated release date.



MEMORANDUM DECISION AND ORDER - 5
           Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 6 of 8




that are known to put an individual at increased risk if infected by COVID-19.

Rather, the CDC has listed hypertension as a condition that might put an individual

at increased risk.3 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.

       Pimentel-Garcia also represents that he was infected with COVID-19 in June

2020, that he was hospitalized as a result of that infection, and that he now suffers

from additional pain requiring increased pain medication and the use a walker or

cane in order to walk. He has not, however, provided information indicating that

this puts him at an increased risk if reinfected with COVID-19, and the CDC

guidance does not support such a finding. The CDC states that “[c]ases of

reinfection with COVID-19 have been reported, but remain rare.”

cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last accessed Jan. 14,

2021). The CDC also states that, “[a]lthough current understanding of reinfection

remains limited, CDC is working with its partners to characterize the clinical

features, transmissibility, and immunological profile around reinfection with

[COVID-19]. Therefore, the guidance remains the same to reinfections as to




       3
         According to the CDC, an individual with hypertension “might be at an increased risk
for severe illness from the virus that causes COVID-19.” See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last accessed Jan. 14, 2021) (emphasis in original).



MEMORANDUM DECISION AND ORDER - 6
          Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 7 of 8




primary infection with [COVID-19].” https://www.cdc.gov/coronavirus/2019-

ncov/hcp/faq.html (last accessed Jan. 14, 2021). Thus, the CDC guidance does not

indicate that Pimentel-Garcia is at greater risk as a result of his apparent prior

infection with COVID-19.

      The Court also notes that, as of January 14, 2021, FCI Butner Low housed

approximately 725 inmates,4 and had 0 inmates and 4 staff with active COVID-19

infections.5 And, the United States is actively distributing multiple COVID-19

vaccines.

      Finally, the Court finds that even if Pimentel-Garcia’s medical conditions

coupled with COVID-19 constituted extraordinary and compelling reasons for his

release, this does not outweigh the § 3553(a) factors. Accordingly, the Court will

deny the motion for reduction of sentence.

                                            ORDER

      IT IS ORDERED that Ramiro Pimentel-Garcia’s motion to reduce

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Dkt. 440) is DENIED.




      4
          See https://www.bop.gov/locations/institutions/buf/ (last accessed Jan. 14, 2021).
      5
          See https://www.bop.gov/coronavirus/ (last accessed Jan. 14, 2021).



MEMORANDUM DECISION AND ORDER - 7
      Case 4:07-cr-00088-BLW Document 445 Filed 01/15/21 Page 8 of 8




                                       DATED: January 15, 2021


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
